DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on July 26, 2021.
Claims 1, 16 and 29 have been amended. Claims 12 and 27 have been canceled.
Claims 1-11, 13-26 and 28-29 have been examined. Claims 1-11, 13-26 and 28-29 (Renumbered to claims 1-27) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of claim 16 is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 16 and 29 (Renumbered to claims 1, 15 and 27) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:In claims 1, 16 and 29:
“apply a set of remediation templates for multiple anti-patterns based on the first and the second transformation recommendation paths, wherein the set of remediation steps comprises pre-defined parameterized actions to remediate the anti-patterns, wherein the parametrized actions comprises finding and replacing a string, adding or deleting an import statement, and adding or deleting dependencies;
apply a reusable service template on the application source code, based on the first and the second transformation recommendation paths, wherein the reusable service template apply repeatable code changes required for integration and deployment of the cloud native code to a cloud platform, wherein the repeatable changes comprises:  		adding filters, servlets and listeners to the application source code;  		creating a manifest file with entries for a build pack and entry for a   	data source service instance in case of a multi-module project structure;     	and  		crawling through all the build configuration files and updating   	configuration files in case of the multi-module project structure.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 16 and 29. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in Sharma et al. (US Pub. No. 2014/0359129)  	Sharma provides an assessment tool that enables an automated functional assessment of applications for migration to target cloud computing platforms, such as a Platform as a Service (PaaS).  The technical capabilities of various types of applications in a traditional non-platform deployment are studied and support for these technical capabilities is evaluated relative to the target platform. However, Sharma does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 16 and 29.  

   	Mathon et al. (US Pub. No. 2020/0387357)  	Mathon set forth techniques for implementing a system that uses machine generated infrastructure code for software development and infrastructure operations, allowing automated deployment and maintenance of a complete set of infrastructure components.  One example system includes a user interface and a management platform in communication with the user interface.  The user interface is configured to allow a user to deploy components for a complete web system using a set of infrastructure code such that the components are automatically configured and integrated to form the complete web system on one or more network targets. However, Mathon does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 16 and 29.  

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192